UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 98-354

RICHARD D. SIMMONS,                                            APPELLANT ,

    v.

HERSHEL W. GOBER,
ACTING SECRETARY OF VETERANS AFFAIRS,                                  APPELLEE.


                   Before HOLDAWAY, STEINBERG, and GREENE, Judges.

                                             ORDER

       The appellant appeals, through counsel, a January 1998, decision of the Board of Veterans'
Appeals (Board) that determined that an April 1977 decision by a Department of Veterans Affairs
(VA) regional office, which had denied VA service connection for arthritis and a nervous disorder,
did not contain clear and unmistakable error. On August 30, 2000, the Court issued an opinion
affirming the Board decision. Simmons v. Gober, 14 Vet.App. 84 (2000).

        Subsequently, Congress enacted several laws regarding veterans benefits claims. See
Holliday v. Gober, __ Vet.App. __, No. 99-1788,2000 WL 1770048 (Dec. 1, 2000) (per curiam
order) (discussing recent Congressional enactments) [hereinafter Holliday briefing order] (a copy
of which is attached to this order). In view of the changes in law described in the Holliday briefing
order, the Court requires supplemental briefing from the parties on the following questions: Do any
of the new laws discussed in the Holliday briefing order apply to this claim; if so, which provision(s)
and how does any applicable provision affect this case? In addition, in such supplemental briefing,
each party may, but need not, address the questions enumerated in the Holliday briefing order.

         Upon consideration of the foregoing, it is

        ORDERED that, not later than 30 days after the date of this order, the Secretary file and serve
on the appellant a memorandum in response to this order. It is further

       ORDERED that, not later than 30 days after service of the Secretary's memorandum, the
appellant file a response to this order and the Secretary's response thereto.

DATED: December 21, 2000                               PER CURIAM.